Citation Nr: 0510472	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in September 2003.  The case is 
again before the Board for appellate review.


FINDING OF FACT

The veteran does not have a hip disability attributable to 
his military service.


CONCLUSION OF LAW

The veteran does not have hip disability that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from October 1963 to 
October 1965.  

The veteran's service medical records (SMRs) indicate that he 
was seen for contusions and muscle strain of the right hip on 
June 17, 1965, after he fell in the shower.  The veteran 
returned for a follow-up consultation on June 23, 1965, and 
the SMRs indicate that the veteran was asymptomatic except 
for some pain on prolonged standing.  The veteran's 
separation examination dated in September 1965 was negative 
for any diagnosis or complaints of a hip disability.

Associated with the claims file is a copy of a discharge 
summary from Oconee Memorial Hospital dated in September 
1985.  The veteran was admitted for the purpose of a back 
study in that he had back pain with radiation.  The discharge 
diagnosis was chronic lumbosacral strain with acute 
exacerbation.  

Also associated with the claims file are copies of a chest 
myelogram and radiographs of the lumbar spine from Onconee 
Memorial Hospital dated in September 1985.  

Records from Oconee Physical Therapy, Inc., dated from August 
1985 to February 1986 and from October 1994 to February 1995 
were associated with the claims file.  Also included was a 
letter dated in May 1999.  D. Owen, P.T., treated the veteran 
for low back pain and radiating leg pain.  

Treatment records from Greenville Neurological Group dated 
from February 1987 to January 1998 were associated with the 
claims file.  The records indicate that the veteran was 
treated for back pain.  

Treatment records from Blue Ridge Orthopaedic Association 
dated from February 1988 to May 1989 were also associated 
with the claims file and indicate that the veteran was 
treated for rib fractures, injuries to his cervical and 
lumbosacral spine and arm pain.

Also associated with the claims file are outpatient treatment 
reports from Dr. Bowman, dated from May 1978 to July 1990.  
The records indicate that the veteran 
received treatment for disorders unrelated to the issue on 
appeal.

The veteran was afforded a VA examination in June 1998.  He 
reported that he suffered from low back pain.  Due to his 
ongoing low back pain he reported that he had difficulty 
retaining a job and that he developed depression.  He 
reported being able to ambulate approximately one block 
before he had to stop and rest secondary to bilateral hip 
pain.  He denied any radicular complaints or leg weakness.  
Radiographs of the lumbosacral spine were obtained and the 
veteran was diagnosed with degenerative disc disease of the 
lumbar spine.  The examiner opined that the veteran's chronic 
back pain was related to his military service.

Associated with the claims file is a letter from H. Finley, 
D.C., dated in January 1998.   Dr. Finley reported that the 
veteran had been a patient since 1970 and that he suffered 
from low back pain caused by some type of trauma to the 
lumbar spine.  An opinion letter dated in June 1999 and a 
letter dated in September 2000 were also associated with the 
claims file from Dr. Finley in which he described treating 
the veteran from 1970 to the present.  He reported that the 
veteran suffered from degenerative joint disease of the 
lumbar spine.  

The veteran was afforded a hearing at the RO in May 1999.  
The veteran testified that he fell in the shower while in the 
military and injured his hips and back.  He testified that he 
sought treatment for his back after separating from service.   

In June 1999 the RO received a lay statement from the 
veteran's children.  The letter indicated that the veteran 
experienced low back pain and trouble with his legs since 
service.

In February 2000 the RO received an undated letter from B. 
Campbell, M.D.  Dr. Campbell noted that the veteran was 
totally disabled due to back pain, nerves and diabetes.  Also 
associated with the claims file are treatment records from 
Dr. Campbell dated from January 1998 to January 1999.  The 
records do not indicate that the veteran received any 
treatment for a hip disability.

The veteran was afforded a VA examination in January 2001.  
He reported pain in his low back and occasional pain down his 
posterior thigh over his anterior tibia and through the toes.  
The examiner opined that the veteran's mechanical low back 
pain was unrelated to the incident in service when the 
veteran slipped in the shower.

Associated with the claims file are VA outpatient treatment 
reports dated from February 1999 to March 2001.  An entry 
dated in June 2000 noted that the veteran was seen for pain 
in the lower back and hips.  

The veteran was afforded a VA examination in August 2003.  
The veteran reported suffering from low back pain and hip 
pain.  The veteran indicated that his bilateral sacroiliac 
joint was the location of the hip pain.  However, the 
examiner noted that the hip pain was actually where the 
paraspinous muscles insert into the iliac crest.  The veteran 
reported that the pain radiated down to both feet 
occasionally, the right worse than the left.  The radiation 
went to the medial side of the foot involving the great toe 
and the second and third toes about every week.  The 
sacroiliac joints were slightly tender and there was 
paraspinous muscle spasm.

The examiner opined that the severity of the injury suffered 
during the fall in the shower while in service would be 
sufficient to produce chronic low back pain.  He further 
opined that the veteran's description of the problems with 
his hips represented a common misperception among patients 
who perceived buttock pain related to lumbar injury as hip 
pain.  He concluded that the accident sustained during the 
veteran's active duty very likely caused his chronic low back 
pain.

Also associated with the claims file is another opinion 
letter from Dr. Finley dated in July 2004.  Dr. Finley 
reported that the veteran was treated at his office for low 
back pain, right hip pain, and right leg pain.  He reported 
that the veteran was unable to work due to his disabilities 
that resulted in degenerative processes in the lumbar spine, 
pelvis, and hip joints.  He stated that the only known cause 
of the veteran's joint problems seemed to be related to a 
fall on the veteran's hip and spine in the shower while in 
service in the 1960s.

An opinion letter from Dr. Campbell dated in August 2004 was 
also associated with the claims file.  He reported that the 
veteran suffered from severe sciatica, back and hip pain 
associated with degenerative disc disease.  

Finally, VA outpatient treatment reports dated in August 2004 
were associated with the claims file.  An MRI indicated that 
the veteran had severe degenerative changes along the lumbar 
spine.  The veteran complained of low back pain with pain 
radiating to his hip and down to his feet.  X-rays of the 
knees and hips were accomplished in August 2004.  The 
examiner noted that the veteran had fairly good preservation 
of both hips.  The femoral heads were rounded and without 
osteophytes.  There was slight superior narrowing and slight 
sclerosis of the acetabular domes, but adequate preservation 
of joint space.  The examiner's impression was that most of 
the veteran's pain was coming from his back.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran claims that he suffered a hip 
disability when he slipped and fell in the shower while in 
service in June 1965.  The veteran was seen a week later and 
the examiner noted that he was asymptomatic for a hip 
disability but that he had some pain with prolonged standing.  
The veteran's separation examination dated in September 1965 
was negative for any hip disability.  

The first evidence of complaint relative to a possible hip 
disability after service was in June 2000 when the veteran 
was seen at a VA medical center for back and hip pain.  At 
the VA examination dated in August 2003 the examiner opined 
that the veteran's hip pain was related to his chronic low 
back pain.  X-rays of the veteran's hips taken in August 2004 
revealed that the veteran had fairly good preservation of 
both hips.  The femoral heads were rounded and without 
osteophytes.  There was slight superior narrowing and slight 
sclerosis of the acetabular domes, but adequate preservation 
of joint space.  The examiner's impression was that most of 
the veteran's pain was coming from his back.

The statements from Dr. Finley dated in June 1999 and 
September 2000 indicated that he had treated the veteran 
since 1970 and that the veteran suffered from degenerative 
joint disease of the lumbar spine.  Dr. Finley did not note 
treatment for the veteran's hips until his letter dated in 
July 2004 at which time he stated that the veteran's hip pain 
seemed to be related to a fall in a shower while the veteran 
was in service.  His opinion was equivocal and he did not 
provide any treatment reports or radiographic evidence that 
the veteran suffered from a hip disability.  Indeed, it may 
be said that his conclusion that hip pain is related to the 
in-service fall is consistent with the VA examiner's 
conclusion that pain in the hip area is indeed related to the 
veteran's disc disease, which in turn was caused by the fall.

The undated letter from Dr. Campbell received by the RO in 
February 2000 indicated that the veteran was totally disabled 
due to back pain, nerves and diabetes.  The treatment records 
from Dr. Campbell dated from January 1998 to January 1999 do 
not provide evidence that the veteran received any treatment 
for a hip disability.  Dr. Campbell did not note treatment 
for the veteran's hips until his statement dated in August 
2004.  He reported that the veteran suffered from sciatica, a 
disability related to the veteran's back, and he specifically 
noted that hip pain was associated with the veteran's 
degenerative disc disease.  Dr. Campbell did not provide a 
diagnosis of a hip disability per se and he did not relate 
any diagnosis to the veteran's period of military service.  

When all of the evidence of record is considered the Board 
finds it does not support a finding that the veteran 
currently suffers from a hip disability traceable to military 
service.  The veteran's hip pain has been related to his 
degenerative disc disease by both his private physician and a 
VA examiner.  X-rays of his hips taken in August 2004 
indicated that the veteran had good preservation of both 
hips.  No specific disability of the hips was diagnosed.  In 
sum, the greater weight of the evidence indicates that hip 
pain is the product of degenerative disc disease that causes 
sciatica or radiating pain to the area of the hips and lower 
extremities.  The veteran is already service connected for 
the disc disease and its symptoms.  Hip pain alone is not a 
disability per se and consequently can not be service 
connected; as already noted, it is the result of a back 
disability.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a hip disability.

The Board notes that the veteran and his children have 
alleged that he suffers from hip pain that is due to an 
injury he incurred during military service.  While the 
veteran and his children are capable of providing information 
regarding the veteran's current condition, as laypersons, 
they are not qualified to offer medical opinions as to origin 
of any pain.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide and approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a hip disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his claim for service connection for a 
hip disability in March 1998.  The RO requested the veteran's 
service medical records and private medical records and kept 
the veteran informed of the progress in obtaining the 
records.  

The veteran's case was remanded by the Board in September 
2003.  The veteran was afforded the opportunity to supplement 
the record on appeal.

The RO wrote to the veteran in June 2004 and informed him of 
the evidence/information required to substantiate his claim.  
He was informed of the elements to satisfy in order to 
establish service connection.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify current sources of treatment that he wanted the 
RO to obtain on his behalf.  He was told what he needed to do 
and what VA would do.  He was also told to submit pertinent 
evidence in his possession.  The veteran was afforded several 
VA examinations.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for a hip disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


